Title: To George Washington from Major General William Heath, 2 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 2d September 1778.
          
          8 O’Clock A.M.
          By the observations made at Hull (Nantasket) the last evening at 6 o’Clock, the Enemy’s
            Fleet, in sight, consisted of Twenty Ships, one Sloop & one Schooner within
            about Two leagues, veering E.S.E., from Light house Island, 8 or 10 of them Ships of the
            Line (one wearing a blue Flag at her fore Top mast head) 8 Frigates the others small. Between 1, & 3, O’Clock this morning 6 or 7
            Cannon were fired in the Bay, and at this time, the wind being fresh at North they are
            not to be seen; perhaps will stand in again when the wind will permit. Whether their
            intention is only to block up the Count D’Estaing’s Squadron until a Reinforcement
            arrives, or whether a landing is to be made by the Enemy at Providence or to the
            Southward of this place time must discover. Nine of the neighbouring Regiments of
            Militia are coming in for the defence of the most important Posts around the Harbour.
            The whole of the State Regiment of Artillery are with General Sullivan; I have wrote him
            to forward them here with all possible dispatch.
          On Yesterday a Mr Shirley, who was some time since taken by a Connecticutt Armed
            Vessel, a Gentlemen of Family & fortune, of whom perhaps your Excellency has
            heard mention made, observed to some Gentlemen in
            conversation, on the appearance of the Fleet, that it was a matter that would not soon
            be over, that General Clinton would Land at Tiverton or there abouts and push his march
            this way; whether this  is an idle conjecture or worthy of notice you
            will best judge from circumstances better known to you than me.
          The master of a Vessel just arrived informs that he saw yesterday about 100 Sail of
            Transport standing eastward. I have the honor to be With great respect Your Excellency’s
            Most Obedt Servant
          
            W. Heath
          
          
            P.S. Eleven O’Clock—The Signals are again out.
            Would request that your Excellency will forward the enclosed Letter to Congress by
              the first Express your Excellency sends there.
          
        